              Case 2:18-cr-00131-RAJ Document 635 Filed 03/01/19 Page 1 of 6




1                                                                    U.S. District Judge Richard A. Jones
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT FOR THE
8
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
11
12    UNITED STATES OF AMERICA,                                    NO. CR18-131RAJ

13                             Plaintiff,                          UNITED STATES MOTION FOR
14                                                                 ENTRY OF AN AMENDED COMPLEX
                          v.                                       CASE MANAGEMENT ORDER
15
16    CHARLES ROLAND CHEATHAM, et al.,

17                             Defendants.
18
      UNITED STATES OF AMERICA,                                    NO. CR18-132RAJ
19
20                             Plaintiff,

21                        v.
22
      MICHAEL SCOTT MORGAN, et al.,
23
24                             Defendants.

25
26
27
28
     U.S. Motion for Entry of Amended Case Management Order - 1                     UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Cheatham, et al., CR18-131RAJ; U.S. v. Morgan, et al., CR18-132RAJ;
                                                                                     SEATTLE, WASHINGTON 98101
     U.S. v. Zeigler, CR18-161RAJ                                                          (206) 553-7970
              Case 2:18-cr-00131-RAJ Document 635 Filed 03/01/19 Page 2 of 6




 1    UNITED STATES OF AMERICA,                                    NO. CR18-161RAJ
 2
                               Plaintiff,
 3
 4                        v.

 5    JIHAD ZEIGLER,
 6
                               Defendant.
 7
 8
 9                                        I.       INTRODUCTION

10          These related cases came before the Court for a status conference and motion
11 hearing on February 22, 2019, including a hearing on motions to continue the trial date
12 filed by multiple defendants. The Court granted those motions and set a new trial date of
13 September 9, 2019. In the orders continuing the trial dates, the Court directed the parties
14 to confer as to the entry of an amended complex case management order.
15          The parties have done so. The government has circulated a draft proposed order to
16 all of the parties that is based upon, but varies somewhat, from the Court’s draft that was
17 provided to the parties at the hearing on February 22, 2019.
18          A copy of the government’s proposed order is submitted herewith. The
19 government asks that the Court enter this proposed order as is.
20          The government has heard back from most (but not all) of defense counsel
21 remaining in this case. Having concluded those consultations, the government believes
22 there is a broad consensus as to most of the new deadlines proposed by the government,
23 but not uniform agreement. For example, almost all parties agreed to later deadlines for
24 exchange of transcripts, expert disclosures, and the like than proposed by the Court, and
25 the proposed order reflects that consensus.
26
27
28                               II.      AREAS OF DISAGREEMENT.
     U.S. Motion for Entry of Amended Case Management Order - 2                     UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Cheatham, et al., CR18-131RAJ; U.S. v. Morgan, et al., CR18-132RAJ;
                                                                                     SEATTLE, WASHINGTON 98101
     U.S. v. Zeigler, CR18-161RAJ                                                          (206) 553-7970
              Case 2:18-cr-00131-RAJ Document 635 Filed 03/01/19 Page 3 of 6




 1          Disclosure of Witness Lists and Jencks/Giglio as to Cooperating
 2 Defendants/Confidential Sources. There does appear to be some dispute as to the
 3 appropriate date for the government to produce a witness list, and also produce Jencks
 4 Act material and Giglio impeachment material as to potential government cooperating
 5 defendant witnesses and/or confidential source witnesses (if any). As the Court may
 6 recall, in the last order entered by the Court, the deadline for witness lists and
 7 Jencks/Giglio material for these types of witnesses was ten days before trial. Now that
 8 the trial has been continued, some (but not all) defense counsel have asked that the
 9 government be ordered to produce a witness list and Jencks/Giglio material as to this
10 category of witnesses as early as late July or early August.
11          The government opposes an earlier deadline for four reasons. First, as the Court is
12 well aware, the standard practice in this District has long been for the government to
13 produce this type of material between a week and ten days before trial. There is no
14 reason to deviate from this standard practice in this matter; indeed, as set forth below, the
15 record strongly shows that the Court should adhere to it.
16          Second, the parties previously agreed on a deadline of ten days before trial for the
17 disclosure of this material. That trial date has since been continued at the defense request
18 – a request the government did not join, but also did not oppose. However, the mere fact
19 that some defense counsel felt they needed more time to prepare for trial does not give
20 rise to a right to revisit other deadlines previously agreed to by the parties. Obtaining a
21 continuance of the trial date is not grounds to obtain some other unrelated advantage.
22          Third, the early cooperator/CS discovery sought by the defense is contrary to law.
23 Local Criminal Rule 16(b) permits the government to decline to provide the names of
24 witnesses if that declination is in the interests of justice. As discussed below, there is a
25 significant risk of witness intimidation and obstruction in this matter. In addition, Rule
26 16(c) provides that witness statements may be provided at trial per the Jencks act, 18
27 U.S.C. § 3500, or “at any time the parties agree.”
28
     U.S. Motion for Entry of Amended Case Management Order - 3                     UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Cheatham, et al., CR18-131RAJ; U.S. v. Morgan, et al., CR18-132RAJ;
                                                                                     SEATTLE, WASHINGTON 98101
     U.S. v. Zeigler, CR18-161RAJ                                                          (206) 553-7970
              Case 2:18-cr-00131-RAJ Document 635 Filed 03/01/19 Page 4 of 6




 1          To be clear, the government is not proposing to withhold this information
 2 altogether. It is prepared to provide Jencks/Giglio/Henthorn disclosures as to its law
 3 enforcement witnesses a full month before trial. It is also prepared to provide the
 4 equivalent disclosures as to the limited list of potential witnesses for whom the
 5 government has security concerns ten days before trial. However, there is no sound legal
 6 ground to compel the government to do so earlier.
 7          Fourth, and most important, the government has significant and heightened
 8 witness security concerns in this case. As set forth in prior briefing, a number of
 9 defendants in this matter are alleged to have ties to local street gangs, and the government
10 intercepted calls where gang-related violent incidents were discussed. More recently, the
11 government has learned about specific incidents involving threats and attempted witness
12 intimidation in this matter. Significantly, some of that information comes from counsel
13 for some of the charged defendants, who have alleged that their clients have received
14 threats based on a belief that the defendants in question were cooperating. The
15 government has also seen social media postings containing threats and speculation as to
16 who may be “snitching” in this matter. As such, premature disclosure of who may be
17 cooperating and/or who acted as a CS in this matter poses an unacceptable risk of
18 intimidation – or worse – to government witnesses.
19          Deadline for Motions in Limine: A number of defense counsel have also
20 proposed a later deadline for motions in limine, with August 8 being one concrete
21 proposal. The government interpreted the Court’s comments at the February 22 hearing
22 as a strong expression of the Court preference to avoid last minute motions. As such, the
23 government has left the Court’s July 26 deadline in place in its draft. However, the
24 government would not object to a later deadline for motions in limine if the Court finds
25 that acceptable, and defers to the court on that issue.
26                                          III.     CONCLUSION
27
28
     U.S. Motion for Entry of Amended Case Management Order - 4                     UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Cheatham, et al., CR18-131RAJ; U.S. v. Morgan, et al., CR18-132RAJ;
                                                                                     SEATTLE, WASHINGTON 98101
     U.S. v. Zeigler, CR18-161RAJ                                                          (206) 553-7970
              Case 2:18-cr-00131-RAJ Document 635 Filed 03/01/19 Page 5 of 6




1           For the reasons set forth above, the government respectfully submits that the Court
2 should enter the Amended Complex Case Management Order proposed by the
3 government, and overrule any requests to order the government to produce (in particular)
4 information pertaining to cooperating defendants and/or confidential sources that may
5 tend to disclose their identity earlier than set forth therein.
6           Dated this 1st day of March, 2019.
7                                                              Respectfully submitted,
8
                                                               BRIAN T. MORAN
9                                                              United States Attorney
10                                                             /s/ Vincent T. Lombardi
                                                               VINCENT T. LOMBARDI
11
                                                               ERIN H. BECKER
12                                                             NICHOLAS MANHEIM
                                                               Assistant United States Attorneys
13
                                                               Phone: 206-553-5178
14                                                             E-mail: vince.lombardi@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. Motion for Entry of Amended Case Management Order - 5                     UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Cheatham, et al., CR18-131RAJ; U.S. v. Morgan, et al., CR18-132RAJ;
                                                                                     SEATTLE, WASHINGTON 98101
     U.S. v. Zeigler, CR18-161RAJ                                                          (206) 553-7970
              Case 2:18-cr-00131-RAJ Document 635 Filed 03/01/19 Page 6 of 6




1                                       CERTIFICATE OF SERVICE
2           I hereby certify that on March 1, 2019, I electronically filed the foregoing with the
3 Clerk of the Court using the CM/ECF system which will send notification of such filing
4 to the attorney(s) of record for the defendant(s).
5
6                                                            /s/Karen Wolgamuth
                                                             KAREN WOLGAMUTH
7
                                                             Paralegal
8                                                            United States Attorney’s Office
                                                             700 Stewart Street, Suite 5220
9
                                                             Seattle, Washington 98101-1271
10                                                           Phone: (206) 553-5050
                                                             FAX: (206) 553-4440
11
                                                             E-mail: karen.wolgamuth@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     U.S. Motion for Entry of Amended Case Management Order - 6                     UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Cheatham, et al., CR18-131RAJ; U.S. v. Morgan, et al., CR18-132RAJ;
                                                                                     SEATTLE, WASHINGTON 98101
     U.S. v. Zeigler, CR18-161RAJ                                                          (206) 553-7970
